DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Domestic Priority
This application claims the benefit of U.S. Provisional Application No. 61/856,271, filed 07/19/2013. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
Regarding claim(s) 1 and 8, the claimed invention is directed to a method that performs a process, and therefore falls within one of the four statutory categories. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the following steps encompass the abstract idea:
obtaining an initial estimate of expression profiles for each cell-type by using non- negative matrix factorization; estimating the true number of cell types by measuring the distance between each of the estimated cell-type profiles and the initial input cell-type reference signatures, where the closest estimated profiles are then chosen as the final cell-types; computing the cell-type proportions per sample, using the method of non-negative least squares (NNLS); repeating the preceding steps at least once and averaging the results obtained thereby
Firstly, the above obtaining, estimating, computing, and repeating steps encompass analyzing data that could reasonably be performed by a scientist with a pen and paper. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Even though the claims recite a database, the claims do not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
Secondly, the above obtaining, estimating, computing, and repeating steps encompass a mathematical concept because the act of calculating estimates and using Kullback-Leibler and NNLS analysis both constitute mathematical calculations and/or relationships. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981). Therefore, the claimed steps clearly encompass a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
providing purified reference signatures for each of the cell types suspected to exist in the sample; 
In this case, the claimed providing step encompasses gathering data for use by the abstract idea. As such, this step amounts to insignificant extra-solution activity. MPEP 2106.05(g) provides the following examples of activities that the courts have found to be insignificant extra-solution activity. 
With regards to the recited databases, these are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h). In other words, the claimed method as a whole does not use the information generated by the abstract idea in any real-world application but merely uses the abstract idea to generate more accurate data.  Moreover, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps amount to nothing more than insignificant extra-solution activity. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In other words, there is nothing unconventional about the steps and/or devices used for providing reference signatures and the examiner takes official notice that the claims non-abstract steps were routine and conventional in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 2-7, 9, 10 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  Claims 2, 3, 6, 7, 9, 10 further limit the specificity of the abstract idea and therefore are also directed to an abstract idea for reasons discussed above (Step 2A, prong 1, analysis). Claims 4, 5 further limit the nature of the data being used by the abstract idea and/or adding an additional outputting step. As such, these claims are not drawn to eligible subject matter as they are directed to insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2, and Step 2B analysis). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 8 is/are also rejected due to said dependency. 
Claims 1 and 8 recite “estimating the true number of cell types using the symmetric Kullback-Leibler divergence (SKLD) between each of the estimated cell-type profiles and the initial cell-type reference signatures…”. This step is problematic for several reasons. (1) The definition of the term “estimate” means a judgment that precedes or takes the place of actual measuring or counting or testing out. Therefore, the phrase “estimating the true number” is confusing because the artisan would recognize that an estimate is not a “true number” by definition. (2) The claim fails to clarify the boundaries of the computational steps intended by the phrase “using the symmetric Kullback-Leibler divergence (SKLD)” such that the artisan would know what computational steps are intended.  For example, the artisan would recognize that SKLD is a measure of how one probability distribution is different from another. However, the claims do not set forth any such steps for determining probability distributions that could be “used” by an SKLD calculation nor does the specification provide any limiting definitions to suggest the cell type profiles are necessarily probability distributions. As such, the claim is indefinite as it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). Clarification is requested via amendment. 
(3) With regards to the phrase “where the closest estimated profiles are then chosen as the final cell-type specific separated signature”, the term “closest” is a relative term and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term. Therefore, it is unclear what limiting effect is intended by this phrase because the result is subjective and imperceptible. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this term to include quantitative metrics (e.g., numeric limitation for a physical property).
Claims 1 and 8 recite “computing the cell-type proportions per sample, using the method of non-negative least squares (NNLS).” This step is problematic for several reasons. (1) The claim fails to clarify the boundaries of the computational steps intended by the phrase “using the method of non-negative least squares (NNLS)” such that the artisan would know what computational steps are intended.  For example, determining the area of a triangle requires using a well-known formula that expresses areas as a function of base and height. In this case, however, the artisan would recognize that NNLS requires a well-defined matrix and response variables. However, the claims do not set forth any such elements or steps that could be used by an NNLS method to achieve the intended result, nor does the specification establish a correlation between cell-type proportions and any of the previously obtained data. At best, the specification generically discloses the estimation of a matrix using NNLS [0029 and Example 5], however this is not commensurate in scope with what is being claimed. As such, the claim is indefinite as it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). (2) The “computing” step confusingly does not make use of any of the information from the previous “estimating” step. Therefore, this renders the claim indefinite because it is unclear as to what information is actually required to practice this step. Clarification is requested via amendment. 
Citation of Relevant Prior Art
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. However, in the interest of compact prosecution, the following prior art references made of record and not relied upon are considered pertinent to applicant' s disclosure.
Venet et al. (Bioinformatics, 2001, Vol. 17, Suppl. 1, pages S279–S287) teaches a computational method for separating samples into their constituents using gene expression data. In particular, Venet teaches providing a set of measures associated with a mix of cells of different types (e.g. fibroblasts, epithelial cells...) [page S279, col. 2, S280, col. 1] and computing the proportions of cell types using NNLS [see entire]. 
Taslaman et al. (PLOS One, 2012, 7(11): e4633, pp.1-7) teaches computational methods for analyzing gene expression data using regularized non-negative matrix factorization [See entire]. 
Keskin et al. (IEEE International Symposium on Circuits and Systems, 2012, pp. 2079 – 2082) teaches a novel method for classification of cancer cell line images using complex wavelet-based Kullback-Leibler distance calculations [See entire]. 
Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619